Exhibit 10.1

RESIGNATION AND ASSIGNMENT AGREEMENT

This Resignation and Assignment Agreement (this “Agreement”) is entered into as
of December 21, 2012, by and among Bank of America, N.A. (“Bank of America”), in
its capacity as resigning Administrative Agent for the Lenders party to the
Credit Agreement referred to below (in such capacity, the “Existing
Administrative Agent”), as resigning Collateral Agent for the Secured Parties
under the Security Documents (as each such term is defined in the Credit
Agreement) (in such capacity, the “Existing Collateral Agent”), as resigning
Swingline Lender under the Credit Agreement (in such capacity, the “Existing
Swingline Lender”) and as the existing Issuing Bank under the Credit Agreement
(in such capacity, the “Existing Issuing Bank”), Deutsche Bank Trust Company
Americas (“DBTCA”), in its capacity as Successor Administrative Agent (as
defined below) under the Credit Agreement, Affinion Group Holdings, Inc., a
Delaware corporation (“Holdings”), Affinion Group, Inc., a Delaware corporation
(the “Borrower”), and each Subsidiary of the Borrower that is a Subsidiary Loan
Party (as defined in the Credit Agreement) (the “Subsidiary Guarantors”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

RECITALS

WHEREAS, Holdings, the Borrower, various lenders from time to time party thereto
(the “Lenders”), the Existing Administrative Agent, Credit Suisse Securities
(USA) LLC (“CSS”), as syndication agent, Deutsche Bank Securities Inc. (“DBSI”),
J.P. Morgan Securities LLC (f/k/a J.P. Morgan Securities Inc.) (“JPM”) and UBS
Securities LLC (“UBS”), as documentation agents, Bank of America Securities LLC
(“BAS”) and CSS, as joint lead arrangers, and BAS, CSS, DBSI, JPM and UBS, as
joint bookrunners, are party to that certain Amended and Restated Credit
Agreement, dated as of April 9, 2010 (such Amended and Restated Credit
Agreement, as amended by Amendment No. 1 to the Amended and Restated Credit
Agreement, dated as of November 20, 2012, and as further amended, restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, (i) pursuant to that certain resignation letter (re: “Resignation of
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender”),
dated as of November 16, 2012 (the “Resignation Letter”), Bank of America has
delivered notice of its resignation as the Existing Administrative Agent, the
Existing Collateral Agent, the Existing Swingline Lender and the Existing
Issuing Bank, and (ii) DBTCA desires to be appointed as the successor
Administrative Agent (in such capacity, the “Successor Administrative Agent”),
the successor Collateral Agent (in such capacity, the “Successor Collateral
Agent”), the successor Swingline Lender (in such capacity, the “Successor
Swingline Lender”) and the successor primary Issuing Bank (in such capacity, the
“Successor Issuing Bank”) under the Credit Agreement and the other Loan
Documents; and

WHEREAS, pursuant to the Amendment No. 1 to the Amended and Restated Credit
Agreement, dated as of November 20, 2012, among Holdings, the Borrower, the
Lenders listed on the signature pages thereto, the Existing Administrative
Agent, DBTCA and DBSI (“Amendment No. 1”), the Required Lenders consented to
(a) the appointment of DBTCA as the Successor Administrative Agent, the
Successor Swingline Lender and the Successor Issuing Bank under the Credit
Agreement and the other Loan Documents, (b) the amendment of Section



--------------------------------------------------------------------------------

8.06(b) of the Credit Agreement to permit a retiring Administrative Agent to
remain a party to the Credit Agreement as an Issuing Bank following the
effectiveness of its resignation as Issuing Bank, and (c) the making of such
technical amendments to the Credit Agreement and the other Loan Documents as may
be required or advisable in the judgment of the Successor Administrative Agent
to effectuate the purposes of this Agreement (the “Agency Transfer Amendments”);
and

WHEREAS, concurrently with the execution and delivery of this Agreement,
Holdings, the Borrower, each Subsidiary Guarantor, the Existing Administrative
Agent and the Successor Administrative Agent have entered into Amendment No. 2
to the Credit Agreement; and Amendment No. 1 to Guarantee and Collateral
Agreement and Certain Other Loan Documents, dated as of December 21, 2012
(collectively, “Amendment No. 2”), in order to effectuate the Agency Transfer
Amendments;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Appointment, Assignment, etc.

(a) As of the Effective Date (as defined below), DBTCA hereby (i) accepts
appointment as the Successor Administrative Agent, the Successor Collateral
Agent, the Successor Swingline Lender and the Successor Issuing Bank and
(ii) replaces the Existing Issuing Bank as Issuing Bank (and becomes the
Successor Issuing Bank, provided, that for the avoidance of doubt, the Existing
Issuing Bank shall remain an “Issuing Bank” under the Credit Agreement) under
the Credit Agreement as contemplated by Section 2.05(j) of the Credit Agreement.
From and after the Effective Date, (1) DBTCA succeeds to all the rights, powers
and duties of the Existing Administrative Agent, the Existing Collateral Agent
and the Existing Swingline Lender, (2) all references in the Credit Agreement
and the other Loan Documents to the term “Administrative Agent”, “Collateral
Agent” and “Swingline Lender” shall mean DBTCA as the Successor Administrative
Agent, the Successor Collateral Agent and the Successor Swingline Lender,
respectively, (3) DBTCA succeeds to all the rights, powers and obligations of
the Existing Issuing Bank under the Credit Agreement with respect to Letters of
Credit to be issued after the Effective Date, (4) all references in the Credit
Agreement and the other Loan Documents to the term “Issuing Bank” shall be
deemed to refer to DBTCA as the Successor Issuing Bank or to the Existing
Issuing Bank, or to the Successor Issuing Bank, the Existing Issuing Bank, and
any additional Issuing Banks which may be appointed from time to time, as the
context shall require, (5) Bank of America is discharged from all of its duties
and obligations as the Existing Administrative Agent, the Existing Collateral
Agent and the Existing Swingline Lender under the Credit Agreement and the other
Loan Documents, and (6) Bank of America shall remain (and has agreed to remain,
notwithstanding anything to the contrary in the Resignation Letter) party to the
Credit Agreement and continues to have all the rights and obligations of an
Issuing Bank under the Credit Agreement with respect to Letters of Credit issued
by it prior to the Effective Date but shall not be required to issue any new (or
renew or extend any existing) Letters of Credit. Each of the parties hereto
agrees to execute, at the Borrower’s sole cost and expense, all documents
necessary or appropriate to evidence the appointment of DBTCA as the Successor
Administrative Agent, the Successor Collateral Agent, the Successor Swingline
Lender and the Successor Issuing Bank.

 

2



--------------------------------------------------------------------------------

(b) The parties hereto hereby confirm that, from and after the Effective Date,
notwithstanding anything herein or in the Credit Agreement to the contrary,
(i) Sections 2.05(j), 8.03, 8.04, 8.07, 8.08, 9.05, and 9.23 of the Credit
Agreement, to the extent they pertain to the Existing Administrative Agent, the
Existing Collateral Agent, the Existing Swingline Lender and/or the Existing
Issuing Bank, shall survive the Existing Administrative Agent’s, the Existing
Collateral Agent’s, the Existing Swingline Lender’s and the Existing Issuing
Bank’s resignation, respectively, hereunder, and inure to the benefit of Bank of
America, its subagents and its affiliates as to any actions taken or omitted to
be taken while Bank of America acted as Administrative Agent, Collateral Agent,
Swingline Lender or Issuing Bank, as the case may be, under the Loan Documents
and (ii) the Successor Administrative Agent, the Successor Collateral Agent, the
Successor Swingline Lender and the Successor Issuing Bank shall be entitled to
all of the protections of the “Administrative Agent”, the “Collateral Agent”,
the “Swingline Lender” and the “Issuing Bank” set forth in the Credit Agreement
and the other Loan Documents for acting as the Successor Administrative Agent,
the Successor Collateral Agent, the Successor Swingline Lender or the Successor
Issuing Bank, as the case may be. In addition, and notwithstanding anything to
the contrary contained in the Credit Agreement and the other Loan Documents, the
parties hereto (and the Lenders by their acceptance and authorization of this
Agreement pursuant to the Amendment No. 1) hereby (x) acknowledge and ratify the
resignation of the Existing Administrative Agent, the Existing Collateral Agent
and the Existing Swingline Lender and (y) acknowledge and agree that the
Successor Administrative Agent, the Successor Collateral Agent, the Successor
Swingline Lender and the Successor Issuing Bank shall not be liable for (A) any
actions taken or omitted to be taken by Bank of America (1) while it was the
Administrative Agent, the Collateral Agent, the Swingline Lender or the Issuing
Bank or (2) pursuant to this Agreement or (B) any actions taken or omitted to be
taken, or any determinations made, by the Successor Administrative Agent or the
Successor Collateral Agent based upon the information provided by the Existing
Administrative Agent or the Existing Collateral Agent with respect to any period
ending prior to the Effective Date, including information in the Register
maintained by the Existing Administrative Agent.

(c) As of the Effective Date, the Existing Collateral Agent hereby assigns
(without recourse, representation or warranty of any kind) to DBTCA, as the
Successor Collateral Agent, (x) all Liens and security interests under the
Credit Agreement, the Security Documents and the other Loan Documents other than
the Foreign Security Documents described on Part I of Schedule 1 hereto
(collectively, the “Assigned Loan Documents”) and (y) all of its rights, titles
and interests as secured party or lien holder under or in connection with any
and all Assigned Loan Documents and Uniform Commercial Code financing statements
(or other financing statements) filed by the Existing Collateral Agent on behalf
of itself and/or the Secured Parties in its capacity as Existing Collateral
Agent in connection with the Credit Agreement and the other Loan Documents,
including, without limitation, all Liens with respect to Intellectual Property
(as defined in the Guarantee and Collateral Agreement) filed with the United
States Patent and Trademark Office and the United States Copyright Office, and
DBTCA, as the Successor Collateral Agent, hereby assumes all such Liens and
security interests, for its benefit and for the benefit of the other Secured
Parties, and all such rights, titles and interests as secured party or lien
holder under or in connection with the Assigned Loan Documents and such
financing statements. All of such Liens and security interests shall in all
respects be continuing and in effect following execution and delivery of this
Agreement and are hereby ratified and reaffirmed by the Loan Parties. Without
limiting the generality of the foregoing, any and all

 

3



--------------------------------------------------------------------------------

references to Bank of America on any publicly filed document, to the extent such
filing relates to Liens and security interests assigned to the Successor
Collateral Agent hereby and until such filing is modified to reflect the
interest of DBTCA, as Successor Collateral Agent, shall, with respect to such
Liens and security interests, constitute a reference to “Bank of America” as the
nominee and collateral representative of DBTCA, as Successor Collateral Agent.
On and after the Effective Date, any possessory Collateral still held by the
Existing Collateral Agent for the benefit of the Secured Parties shall be deemed
to be held by the Existing Collateral Agent as agent and bailee for the
Successor Collateral Agent for the benefit of the Secured Parties until such
time as such possessory collateral has been delivered to the Successor
Collateral Agent. Holdings, the Borrower, the other Loan Parties and Bank of
America agree that the Successor Administrative Agent is authorized as it may
deem necessary or appropriate to (a) file initial financing statements, “in lieu
of” financing statements, assignments of financing statements, financing change
statements, amended financing statements, debentures, charges or other filings,
to make any and all filings with the United States Patent and Trademark Office
or the United States Copyright Office, and to make any amendment, assignment or
other filing with respect to any real property covered by any mortgages or other
real property Lien filings, in each instance covering any of the collateral
described in any Assigned Loan Document or any other agreement, instrument or
document delivered or entered into under or in connection therewith or furnished
pursuant thereto and (b) appoint one local counsel in each relevant jurisdiction
in order to effectuate the intent and purposes of this Agreement and
Section 5.11 of the Credit Agreement.

2. Further Assurances.

(a) Without limiting its obligations in any way under any of the Loan Documents,
each Loan Party reaffirms and acknowledges its obligations to DBTCA as the
Successor Administrative Agent and the Successor Collateral Agent with respect
to the Credit Agreement and the other Loan Documents and that the delivery of
any agreements, instruments or any other document after the Effective Date and
any other actions taken after the Effective Date or to be taken after the
Effective Date shall be to the reasonable satisfaction of the Successor
Administrative Agent and the Successor Collateral Agent.

(b) Each Loan Party agrees that, on or following the Effective Date, it shall,
at its own expense, promptly (or on such later date as may be determined by the
Successor Administrative Agent in its sole discretion) upon request of the
Successor Administrative Agent (i) execute and deliver to the Successor
Administrative Agent and the Successor Collateral Agent (x) any assignments of
all Intellectual Property (as defined in the Guarantee and Collateral Agreement)
(in form and substance reasonably satisfactory to the Successor Collateral
Agent) duly executed by the applicable Loan Party and (y) such other documents
and certificates as the Successor Administrative Agent and the Successor
Collateral Agent may reasonably request and (ii) take any and all actions as the
Successor Administrative Agent or the Successor Collateral Agent may reasonably
request, in each case of the actions referred to in preceding clauses (i) and
(ii), to evidence the assignment of the Liens on the Collateral or to otherwise
effectuate the intent and purposes of this Agreement and Section 5.11 of the
Credit Agreement.

(c) Each of the Existing Administrative Agent and the Existing Collateral Agent
agrees that, on or following the Effective Date, it shall promptly (i) furnish,
at the Borrower’s sole cost and expense, additional releases, termination
statements and such other

 

4



--------------------------------------------------------------------------------

documents, instruments and agreements as are customary and may be reasonably
requested by the Successor Administrative Agent in order to effect and evidence
more fully the matters covered hereby and (ii) deliver to the Successor
Collateral Agent all original stock certificates, instruments, promissory notes
and other property of Holdings, the Borrower or any of their respective
Subsidiaries held by the Existing Collateral Agent at such time to the extent
such relate to any of the Loan Documents. The Existing Administrative Agent and
the Existing Collateral Agent authorize the Loan Parties, the Successor
Administrative Agent and the Successor Collateral Agent (and their respective
counsel) to prepare and file such UCC financing statements and amendments under
the Uniform Commercial Code in the offices and jurisdictions that the Successor
Administrative Agent deems necessary or appropriate to effectuate the intent and
purposes of this Agreement.

(d) The Borrowers shall reimburse the Existing Administrative Agent and the
Existing Collateral Agent for all reasonable out-of-pocket costs and expenses
incurred by the Existing Administrative Agent and the Existing Collateral Agent
after the Effective Date in connection with any actions taken pursuant to this
Agreement.

3. Representations and Warranties of Bank of America and DBTCA.

(a) Bank of America hereby represents and warrants that it has the power and has
been duly authorized by all requisite action to enter into and has duly executed
and delivered this Agreement.

(b) DBTCA hereby represents and warrants that it has the power and has been duly
authorized by all requisite action to enter into and has duly executed and
delivered this Agreement.

4. Representations and Warranties of each Loan Party. Each Loan Party hereby
represents and warrants that:

(a) both before and after giving effect to this Agreement, no Default or Event
of Default has occurred and is continuing;

(b) such Loan Party has the power, and has been duly authorized by all requisite
action, to execute and deliver this Agreement and the other documents and
agreements executed and delivered in connection herewith to which it is a party;

(c) this Agreement has been duly executed by such Loan Party and the other
documents and agreements executed and delivered in connection herewith to which
any Loan Party is a party have been duly executed and delivered by such Loan
Party, as applicable;

(d) this Agreement is the legal, valid and binding obligation of such Loan Party
and the other documents and agreements executed or delivered in connection
herewith to which such Loan Party is a party are the legal, valid and binding
obligations of such Loan Party, in each case, enforceable against such Loan
Party in accordance with its respective terms, except as such enforceability may
be limited by any applicable bankruptcy, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
subject to general equitable principles which may limit the right to obtain
equitable remedies;

 

5



--------------------------------------------------------------------------------

(e) the execution, delivery and performance of this Agreement and the other
documents and agreements executed and delivered in connection therewith do not
and will not (i) violate any law, rule, regulation or court order to which such
Loan Party is subject or (ii) conflict with or result in a breach of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents)
of such Loan Party or any other agreement or instrument to which it is party or
by which the properties of such Loan Party is bound;

(f) to the Borrower’s knowledge, after conducting a commercially reasonable
inquiry regarding the accuracy of Schedule 3, Schedule 3 contains a complete
list of all possessory Collateral delivered to the Existing Collateral Agent;
and

(g) all security interests created in favor of the Existing Collateral Agent for
the benefit of the secured parties under the Loan Documents are valid security
interests in the Collateral, as security for the Obligations.

5. Conditions Precedent to Effectiveness. The obligations of the parties hereto
set forth in Sections 1 and 2 hereof shall become effective immediately upon the
date (the “Effective Date”) when each of the following conditions shall first
have been satisfied (which may be satisfied concurrently with the Effective
Date):

(a) each of the parties hereto shall have executed and delivered this Agreement;

(b) each of the parties hereto shall have executed and delivered the transfer
and assignment agreements relating to the Foreign Security Documents listed on
Part II of Schedule 1 hereto;

(c) DBTCA shall have confirmed in writing that, to its knowledge, it has
received from Bank of America all documentation described on Schedule 2 hereto;

(d) DBTCA shall have confirmed in writing that it has received the items set
forth on Schedule 3 hereto (other than the certificate issued by BreakFive,
LLC), to the extent constituting possessory Collateral;

(e) Bank of America shall have received from the Borrower payment in immediately
available funds of all reasonable costs and expenses, and all fees and other
amounts due and payable to it as the Existing Administrative Agent through the
Effective Date in accordance with the terms of the Loan Documents and this
Agreement (including reasonable fees and expenses of counsel);

(f) the Borrower shall have reimbursed the Successor Administrative Agent for
all reasonable fees, costs and out-of-pocket expenses incurred by it in
connection with the preparation, execution and delivery of Amendment No. 1,
Amendment No. 2 and this Agreement (including reasonable attorneys’ fees);

(g) all Swingline Loans outstanding on the Effective Date (if any) shall have
been repaid in full, together with all accrued but unpaid interest thereon; and

 

6



--------------------------------------------------------------------------------

(h) DBTCA shall have received a copy of Amendment No. 2, duly executed by the
Loan Parties, the Existing Administrative Agent, the Existing Collateral Agent,
the Existing Swingline Lender and the Existing Issuing Bank, and the Amendment
No. 2 Effective Date (as defined in the Amendment No. 2) shall have occurred.

6. Waiver of Agency Fee. Bank of America hereby waives any right to receive any
additional administrative fee on and after the Effective Date otherwise due to
it under the Fee Letter, dated April 9, 2010, by and among Holdings, the
Borrower and Bank of America, and each Loan Party shall no longer be obligated
to pay such administrative fee to Bank of America on and after the Effective
Date.

7. Bank of America as Issuing Bank.

(a) The Borrower hereby agrees that it will cooperate with Bank of America (in
its capacity as an Issuing Bank) and DBTCA (in its capacities as Successor
Issuing Bank and Successor Administrative Agent) to terminate or replace all of
the Letters of Credit issued by Bank of America pursuant to the Credit Agreement
which remain outstanding as of the Effective Date (the “Continuing Letters of
Credit”) as promptly as practicable, and in any event within 90 days of the
Effective Date; provided that the failure to terminate or replace the Continuing
Letters of Credit by such date after the Borrower’s commercially reasonably
efforts to perform its obligations under this Section 7(a) shall not constitute
an Event of Default.

(b) Each of Bank of America (in its capacity as an Issuing Bank), the Borrower
and the Successor Administrative Agent hereby acknowledges and agrees that, upon
the termination or replacement of all of the Continuing Letters of Credit, Bank
of America shall immediately and automatically cease to be an Issuing Bank under
the Credit Agreement.

8. Release of Claims. The Borrower and each other Loan Party hereby releases any
and all claims against the Existing Administrative Agent, the Existing
Collateral Agent and the Existing Swingline Lender, and their respective
subagents and affiliates, arising out of, in any way connected with, or as a
result of (i) any of their respective performances of their respective duties
under the Credit Agreement and the other Loan Documents, and (ii) the
resignation of the Existing Administrative Agent, the Existing Collateral Agent
and the Existing Swingline Lender as Administrative Agent, Collateral Agent and
Swingline Lender, respectively, under the Credit Agreement and the other Loan
Documents.

9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Existing Administrative
Agent, the Existing Collateral Agent, the Existing Swingline Lender, the
Existing Issuing Bank and the Successor Administrative Agent, the Successor
Collateral Agent, the Successor Swingline Bank and the Successor Issuing Bank
and shall be binding upon the successors and assigns of the Borrower and the
other Loan Parties.

10. Counterparts. This Agreement may be signed in counterparts, all of which
together shall constitute one and the same instrument. The parties hereto may
provide signatures to this Agreement by facsimile or Adobe “.pdf” file and such
facsimile or Adobe “.pdf” file signatures shall be deemed to be the same as
original signatures.

 

7



--------------------------------------------------------------------------------

12. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

14. Interpretation. This Agreement is a “Loan Document” for the purposes of the
Credit Agreement.

16. Submission to Jurisdiction and Waivers of Jury Trial. THE PARTIES HERETO
AGREE THAT THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS OF SECTIONS 9.13
AND 9.17 OF THE CREDIT AGREEMENT.

17. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

BANK OF AMERICA, N.A,

as Existing Administrative Agent, Existing

Collateral Agent, Existing Swingline Lender,

Existing Issuing Bank and Lender

By:  

/s/ Frank Byrne

  Name: Frank Byrne   Title: Vice President

Signature page to Affinion Resignation & Assignment Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Successor Administrative Agent,
Successor Collateral Agent, Successor Issuing Bank and Successor Swingline
Lender By:  

/s/ Dusan Lazarov

  Name: Dusan Lazarov   Title: Director By:  

/s/ Michael Getz

  Name: Michael Getz   Title: Vice President

Signature page to Affinion Resignation & Assignment Agreement



--------------------------------------------------------------------------------

Acknowledged and accepted as of the date first written above:

AFFINION GROUP, INC., as Borrower By:  

/s/ Todd Siegel

  Name: Todd Siegel   Title: Chief Executive Officer

AFFINION GROUP HOLDINGS, INC.,

as Holdings

By:  

/s/ Todd Siegel

  Name: Todd Siegel   Title: Chief Executive Officer

Signature page to Affinion Resignation & Assignment Agreement



--------------------------------------------------------------------------------

AFFINION BENEFITS GROUP, LLC

AFFINION BRAZIL HOLDINGS I, LLC

AFFINION BRAZIL HOLDINGS II, LLC

AFFINON DATA SERVICES, INC.

AFFINION GROUP, LLC

AFFINION LOYALTY ACQUISITION, LLC

AFFINION LOYALTY GROUP, INC.

AFFINION PUBLISHING, LLC

BREAKFIVE, LLC

CARDWELL AGENCY, INC.

CCAA, CORPORATION

CONNEXIONS LOYALTY TRAVEL SOLUTIONS LLC

GLOBAL PROTECTION SOLUTIONS, LLC

INTERNATIONAL TRAVEL FULFILLMENT LLC

LIFT MEDIA, LLC

LONG TERM PREFERRED CARE, INC.

LOYALTY TRAVEL AGENCY LLC

PROSPECTIV DIRECT, INC.

TRAVELERS ADVANTAGE SERVICES, INC.

TRILEGIANT AUTO SERVICES, INC.

TRILEGIANT CORPORATION

TRILEGIANT INSURANCE SERVICES, INC.

TRILEGIANT RETAIL SERVICES, INC.

WATCHGUARD REGISTRATION SERVICES, INC.

WEBLOYALTY HOLDINGS, INC.

WEBLOYALTY.COM, INC.

 

By:  

/s/ Todd Siegel

  Name: Todd Siegel   Title: Executive Vice President CUC ASIA HOLDINGS, by its
partners   By: Trilegiant Retail Services, Inc.   By: Trilegiant Corporation  
By:  

/s/ Todd Siegel

    Name: Todd Siegel     Title: Executive Vice President

Signature page to Affinion Resignation & Assignment Agreement



--------------------------------------------------------------------------------

Schedule 1

Part I: Foreign Security Documents

(a) English law Amendment Deed, dated April 15, 2010, by and among Affinion
Group, Inc., Credit Suisse AG, Cayman Islands Branch, as administrative agent
and security agent, and Bank of America, N.A., as new administrative agent and
security agent;

(b) English law Deed of Charge over Shares, dated April 15, 2010, by and among
Affinion Group, Inc. and Bank of America, N.A., as administrative agent and
security agent;

(c) English law Deed of Charge over Shares dated February 14, 2011, by and among
Bank of America, N.A., as administrative agent, and Webloyalty.com, Inc.;

(d) Quota Pledge Agreement dated as of October 27, 2011, by and among Bank of
America, N.A., as collateral agent, Affinion Brazil Holdings I, LLC, Affinion
International Serviços de Fidelidade e Corretora de Securos LTDA and Affinion
Brazil Holdings II, LLC; and

(e) Dutch law pledge of memberships and related rights dated June 13, 2012,
between Webloyalty.com, Inc., Webloyalty Holdings, Inc., Webloyalty Holdings
Coöperatief U.A., Affinion Group, Inc. and Bank of America, N.A., as collateral
agent, entered into in connection with the Credit Agreement, securing
Memberships and Related Rights.

Part II: Transfer and Assignment Documents

(a) Dutch law deed of transfer of contract and pledge, dated as of December 21,
2012, by and among Webloyalty.com Inc., Webloyalty Holdings, Inc., Bank of
America, N.A., as existing collateral agent, Deutsche Bank Trust Company
Americas, as new administrative agent and collateral agent, Webloyalty Holdings
Coöperatief U.A. and the Borrower;

(b) First Amendment to the Quota Pledge Agreement, dated as of December 21,
2012, by and among Bank of America, N.A., as existing administrative agent and
collateral agent, Deutsche Bank Trust Company Americas, as new administrative
agent and collateral agent, Affinion Brazil Holdings I, LLC, Affinion
International Serviços de Fidelidade e Corretora de Securos LTDA and Affinion
Brazil Holdings II, LLC;

(c) English law Administrative Agency Deed, dated December 21, 2012, by and
among Webloyalty.com, Inc., Bank of America, N.A., as existing administrative
agent and security agent, and Deutsche Bank Trust Company Americas, as new
administrative agent and security agent; and

(d) English law Administrative agency Deed, dated December 21, 2012, by and
among Affinion Group, Inc., Bank of America, N.A., as existing administrative
agent and security agent, and Deutsche Bank Trust Company Americas, as new
administrative agent and security agent.

Signature page to Affinion Resignation & Assignment Agreement



--------------------------------------------------------------------------------

Schedule 2

Administrative Loan Documentation

(a) copies of the Loan Documents existing as of the Effective Date, together
with all amendments and supplements thereto;

(b) a list of all of the Lenders and their respective Loans and Commitments as
of the close of business on the Effective Date; and

(c) (i) copies of all of the Existing Administrative Agent’s books and records
concerning the Commitments and Loans (including, without limitation, all of
those books and records that evidence the amount of principal, interest and
other sums due under the Loan Documents), (ii) such other information and data
as shall be reasonably necessary for the Successor Administrative Agent to
establish an Intralinks website (or substantially similar electronic
transmission system) for purposes of general communications with the parties to
the Loan Documents and (iii) copies of all administrative documentation with
respect to the Credit Agreement and the Lenders as DBTCA shall reasonably
request (including, but not limited to, tax forms of the Lenders).



--------------------------------------------------------------------------------

Schedule 3

DESCRIPTION OF POSSESSORY COLLATERAL

Pledged Stock/LLC and Partnership Interests:

 

Grantor

  

Issuer

   Issuer’s Jurisdiction
Under New York
UCC Section
9-305(a)(2)    Class of
Stock    Stock
Certificate No.      Percentage of
Shares     No. of Shares   Affinion Benefits Group, LLC    Long Term Preferred
Care, Inc.    Tennessee    Common
Stock      4         100 %      1,000   

Affinion Group, Inc.

   Affinion International Holdings Limited    United
Kingdom    Ordinary
Shares      11         65 %      6,500,000   

Affinion Group, LLC

   Affinion Benefits Group, LLC    Delaware    Membership
Unit      —           100 %      —     

Affinion Group, LLC

   Affinion Data Services, Inc.    Delaware    Common
Stock      4         100 %      100   

Affinion Group, Inc.

   Affinion Group, LLC    Delaware    Membership
Unit      3         100 %      10   

Affinion Group, LLC

   Affinion Loyalty Group, Inc.    Delaware    Common
Stock      5         100 %      1,000   

Affinion Group, LLC

   Cardwell Agency, Inc.    Virginia    Common
Stock      6         100 %      200   

Affinion Group, LLC

   Trilegiant Corporation    Delaware    Common
Stock      3         100 %      100   



--------------------------------------------------------------------------------

Grantor

  

Issuer

   Issuer’s Jurisdiction
Under New York
UCC Section
9-305(a)(2)    Class of
Stock    Stock
Certificate No.      Percentage of
Shares     No. of Shares  

Trilegiant Corporation

   CCAA, Corporation    Delaware    Common
Stock      1         100 %      100   

Trilegiant Corporation

   Consumer Alliance Group, Inc.    Canada    Common
Stock      C-6         65 %      65   

Trilegiant Corporation

   Global Protection Solutions, LLC (f/k/a Global Privacy Solutions, LLC)   
Delaware    Membership
Unit      *         100 %      *   

Trilegiant Corporation

   Travelers Advantage Services, Inc.    Delaware    Common
Stock      3         100 %      100   

Trilegiant Corporation

   Trilegiant Auto Services, Inc.    Wyoming    Common
Stock      3         100 %      3,000   

Trilegiant Corporation

   Trilegiant Insurance Services, Inc.    Delaware    Common
Stock      4         100 %      100   

Trilegiant Corporation

   Trilegiant Retail Services, Inc.    Delaware    Common
Stock      4         100 %      1,000   

Trilegiant Corporation

   Watchguard Registration Services, Inc.    Indiana    Common
Stock      3         100 %      10   

Affinion Group, LLC

   Webloyalty Holdings, Inc.    Delaware    Common
Stock      1002         100 %      1,000   



--------------------------------------------------------------------------------

Grantor

  

Issuer

   Issuer’s Jurisdiction
Under New York
UCC Section
9-305(a)(2)    Class of
Stock    Stock
Certificate No.      Percentage of
Shares     No. of Shares  

Affinion Group, Inc.

   Prospectiv Direct, Inc.    Delaware    Common
Stock      1         100 %      100   

Affinion Group, LLC

   BreakFive, LLC    Delaware    Membership
Unit      *         100 %      *   

Pledged Notes:

 

Grantor

 

Issuer

 

Payee

 

Principal Amount

Pledged Debt Securities:

 

Grantor

  

Issuer

   Issuer’s Jurisdiction
Under New York UCC
Section 9-305(a)(2)    Payee    Principal Amount  

Affinion Group, Inc.

   Affinion International Travel Limited    United Kingdom   
Affinion Group, Inc.    £ 4,356,000   

Affinion Group, Inc.

   Affinion International Travel Limited    United Kingdom    Affinion Group,
Inc.    £ 4,700,000   

Affinion Group, Inc.

   Affinion International Travel Limited    United Kingdom    Affinion Group,
Inc.    $ 12,000,000   

Affinion Group, Inc.

   Bassae Holding BV    United Kingdom    Affinion Group, Inc.    € 18,700,000
  

Affinion Loyalty Group, Inc.

   Affinion Loyalty Acquisition, LLC    Delaware    Affinion Loyalty Group, Inc.
   $ 100,000,000   